Candler, J,
Deer are by nature wild. They are ferae naturae. While deer are sometimes domesticated and used as pets, pet deer are not used for food. They may be, of course; but seldom, if ever, are they so used. The statute under consideration refers to wild deer, that is, deer roaming at large in the forests and used for food. Consequently when the State proves that a person had in possession deer meat to be used as food, the presumption is that it was the flesh of a wild deer. If as matter of fact the deer was a pet deer, this would be matter of defense. The word “ wild ” was not used in the statute to differentiate deer roaming at large in the forests from those in captivity, but simply in recognition of the fact that practically aU deer are wild, the exceptions being so few as to be unimportant. The difference between the two classes of deer was not in the legislative mind, and “wild deer” was synonymous with “deer.” If the word “ deer ” alone had been used, it should have been construed “ wild deer,” because certainly the legislature would have no right to punish one for killing his own property. Wild deer being the rule, and pet deer the exception, proof of possession and offering for sale of deer meat is sufficient, and the onus of proving the exception is upon the accused. . See, in this connection, Amos v. State, 34 Ga. 531; Reich v. State, 63 Ga. 620.